Citation Nr: 1646115	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  16-25 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, claimed as secondary to a service-connected low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active military service from December 1971 to December 1973.

These matters are on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has urinary incontinence that is etiologically related to his service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for urinary incontinence, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

The evidence of record includes a February 2016 VA urinary tract conditions Disability Benefits Questionnaire (DBQ) examination which indicates a diagnosis of urinary incontinence since October 2005.  The examining urologist opined that multiple illnesses were responsible for his urinary incontinence and that it was not related to his low back disability.  In an addendum, he further opined that the urinary incontinence was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  He explained that urinary incontinence developed recently and was directly related to radiation therapy for lymphoma and poorly controlled diabetes mellitus.  However, there was no comment as to whether the Veteran's urinary incontinence is aggravated by his service-connected low back disability.


Evidence in favor of the claim includes a November 2015 private back conditions DBQ examination which shows that the Veteran's neurologic abnormalities included episodic urinary incontinence.  In addition, a March 2016 VA back conditions DBQ examination indicates that neurologic abnormalities related to the Veteran's service-connected low back disability included urinary incontinence.

None of the medical opinion is any more persuasive than the other.  Thus, with the opinions being in equipoise, and resolving all reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for urinary incontinence secondary to the service-connected low back disability are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.


ORDER

Service connection for urinary incontinence is granted.


REMAND

A TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

At this time, the Veteran is currently service-connected for a back disability, rated 40% disabling; a left leg disability, rated 40 % disabling; a right leg disability, rated 20% disabling; and a right inguinal hernia disability and postoperative scar, each rated 0% disabling.  He has a combined disability rating of 70%, effective from May 17, 2013.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16 (a).

Records from the Social Security Administration indicate that the Veteran has been unemployable since 1999 due to nonservice-connected psychiatric disorders.

VA examiners have opined that he is capable of sedentary employment.  On March 2016 VA back conditions DBQ examination, the examining physician stated that he had intractable pain in the low back and left leg, but opined that from an orthopedic standpoint he could secure and maintain gainful sedentary employment.

VA medical records show that he has difficulty with prolonged sitting and standing.

However, it is unclear whether he is capable of "substantially gainful employment" versus "marginal employment" due to his service-connected low back and bilateral leg disabilities.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a) (2015); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib,733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Rate the now service-connected urinary incontinence (the rating of this disability will not be before the Board unless this issue is appealed).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected low back and bilateral leg disabilities, standing alone.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the functional impact of the Veteran's service-connected low back and bilateral leg disabilities with regard to his ability to engage in any type of full-time employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition on active and sedentary employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by a nonservice-connected disability. 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


